Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Rejections - 35 USC § 103
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-4, 8-11, and 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over submitted prior arts Shi et al. (CN107368476A) in view of Xia (CN106782518A).
As to claim 1, Shi teaches a machine translation method, applied to a translation device, and comprising: receiving to-be-processed information expressed in a source language (abstract – encoding conducted on to-be-processed text information to obtain a source end vector expression sequence; the context vector to represent the source content to be processed; p. 9, last paragraph – to input the text information to be processed into the encoder); encoding the to-be-processed information and generating an expression vector sequence of the to-be-processed information (abstract – encoding text information to be processed to obtain a source vector representation sequence; p. 9, last paragraph); determining a context vector corresponding to the first moment in the expression vector sequence according to the feature information of the target foresight word (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph); and decoding the context vector by using a decoder, to obtain target content that corresponds to the context vector and expressed in a target language (p. 5, 2nd paragraph; p. 12, 4th-5th paragraphs; Fig. 3 step 204). Shi does not explicitly discuss predicting feature information of a target foresight word at a first moment by using a prediction model, the feature information including at least one of a part of speech or a word category of the target foresight word.
Xia teaches training the recurrent model network character level language model to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (p. 3, 1st & 2nd paragraphs; claim 2).
It would have been obvious before the effective filing date of the claimed invention to incorporate the teachings of Xia into the teachings of Shi for the purpose of minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character.
As to claims 2, 9, and 16, Xia teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein training the prediction model according to a data set and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (claim 2; p, 3, 2nd paragraph – training the recurrent neural network (RNN) to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character) and the model is trained to generate a probability distribution contain information about the next word, the input is a word embedding vector and the output is a compressed descriptor of the next word probability (p. 6, 6th para), Shi teaches the data set comprising source language sentences, target language sentences corresponding to the source language sentences, and feature information of the target language sentences (abstract & p. 5, last para – decode on the first & second translation vectors and the source end context vector to obtain the target information of the first moment and the translated source content in the source vector representation sequence is part of the content stripped from the original language model for training; p. 11, 3rd & 4th paragraphs – source content in sentence “multiple airports are closed”; the decoder this sequence in the target information determination device generates a translation word by word).
As to claims 3, 10, and 17, Shi teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein the determining a context vector corresponding to the first moment in the expression vector sequence according to the feature information of the target foresight word (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph) comprises: obtaining the feature information of the target foresight word (p. 11, 3rd & 4th paragraphs – source content in sentence “multiple airports are closed”; the decoder this sequence in the target information determination device generates a translation word by word; p. 13, 1st paragraph); the decoder module reads the future translation vector, the past translation vector, the source context vector and other standard inputs and generate the target word (p. 9, 4th paragraph). Xia teaches words embedded from the first LSTM layer are fed to the second LSTM layer and the layers work together to estimate the next character probability when the context vector is given (p. 6, 4th paragraph and p. 10, last paragraph) and characters sequence include the word boundary symbol and optional sentence boundary symbol; train the RNN, the training data converted into a one-hot coding character vector sequence that include the word boundary symbol or space to predict the next character by minimizing the cross entropy loss of the softmax output representing the probability distribution of the next character; and the high level RNN receives feature information from the low-level network and predicts characters in a compressed form (p. 3, 2nd para; claim 2). It would have been obvious to incorporate the teachings of estimating the next character probability when the context vector is given of Xia into the teachings of obtaining the feature information of the target foresight word Shi for the purpose of performing estimation on the feature information of the target foresight word and determining the context vector corresponding to the first moment in the expression vector sequence according to the estimation result.
As to claims 4, 11, and 18, Shi teaches the method according to claim 1, the device according claim 8 and the storage medium according claim 15, wherein the determining a context vector corresponding to the first moment in the expression vector sequence according to the feature information of the target foresight word (p. 4; p. 5, last paragraph; p. 11, 3rd – 6th paragraphs; p. 13, 1st paragraph) comprises: obtaining the feature information of the target foresight word (p. 11, 3rd & 4th paragraphs – source content in sentence “multiple airports are closed”; p. 3, 2nd-7th para; p. 10, 4th-5th para); the first index expected value used to indicate the semantic consistency between the future translation vector change and the target information at the first moment (p. 23, 3rd-5th paragraphs; p. 36 5th-6th para) and obtaining the source context vector corresponding to the first moment according to the source vector representation sequence (abstract; p. 3, 5th paragraph; p. 23, 3rd-5th para; p. 32, last 3 para).
Claims 8 and 15 rejected for the same reasons discussed above with respect to claim 1. Furthermore, Shi teaches a memory stores computer executable program code and a processor (p, 4, 4th-6th paragraph; claim 14); a network interface (Fig. 20, network interfaces 350 & 358); a computer readable storage medium storing instructions being executed (p. 5, 4th paragraph; Fig. 20 and related texts; claim 15).
Allowable Subject Matter
3.	Claims 5, 6, 12-13, 19 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Claims 7, 14, 20 objected because it depends on objected claims 6, 13, 19, respectively.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUYNH H NGUYEN whose telephone number is (571)272-7489. The examiner can normally be reached Monday-Friday 7AM-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on 571-272-7488. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/QUYNH H NGUYEN/Primary Examiner, Art Unit 2652